


EXHIBIT 10.4




BOSTON SCIENTIFIC CORPORATION


RESTRICTED STOCK AWARD AGREEMENT




This Agreement, dated as of the [ ] day of [ ], 20[ ] (the "Grant Date"), is
between Boston Scientific Corporation, a Delaware corporation (the "Company"),
and the person whose name appears on the Signature Page of this Agreement (the
"Participant"), a non-employee director of the Company. All capitalized terms
not otherwise defined herein shall have the meaning ascribed thereto in the
Company's 2011 and 2003 Long Term Incentive Plans (the "Plan").


1.    Grant and Acceptance of Award. The Company hereby awards to the
Participant that number of shares set forth on the Signature Page of this
Agreement (the "Restricted Stock") of the Company's common stock, par value $.01
per share (the "Common Stock"), subject to the restrictions set forth below.
This award is granted pursuant to and is subject to the terms and conditions of
this Agreement and the provisions of the Plan. The Participant hereby accepts
the award of the Restricted Stock.


2.    Restrictions on Shares. Shares of Restricted Stock awarded hereunder shall
be subject to the forfeiture restrictions described in Sections 6 and 7 hereof
and the limits on transferability described in Section 14 below.


3.    Lapse of Restrictions. Except as otherwise provided in Section 5 hereof
(relating to death or Disability of the Participant), Section 6 hereof (relating
to Retirement of the Participant), Section 7 (relating to termination for any
reason other than death, Disability, Retirement or Cause) and Section 8 hereof
(relating to Change in Control of the Company), shares of Restricted Stock
awarded hereunder shall become free of the forfeiture restrictions described in
Sections 6 and 7 hereof upon the expiration of the Participant's current term of
office as a director of the Company. If, however, the Participant elected to
defer receipt of the Restricted Stock pursuant to the Company's Non-Employee
Director Deferred Compensation Program, vested Restricted Stock shall become
free of the forfeiture restrictions upon commencement of distribution of the
deferred amounts in accordance with the Participant's elections under the
Deferred Compensation Plan.


4.    Participant's Rights in Restricted Stock. The shares of Restricted Stock
awarded hereunder shall be evidenced in the manner as the Company may determine.
Any shares issued shall be registered in the name of the Participant and
certificates representing those shares may be held by the Company and not be
delivered to the Participant until the lapse of all forfeiture restrictions with
respect to the shares. The Participant agrees to deliver a stock power, endorsed
in blank, relating to the shares of Restricted Stock awarded hereunder, if so
requested by the Company. During the period that shares of Restricted Stock are
subject to forfeiture (subject, however, to Section 14 of this Agreement
relating to limits on transferability and except for Restricted Stock deferred
under the Company's Non-Employee Director Deferred Compensation Plan), the
Participant will have all the rights of a stockholder of the Company with
respect to the shares, including the right to receive dividends and the right to
vote the shares. The Participant may elect to defer an award of Restricted Stock
under the Company's Non-Employee Director Deferred Compensation Plan provided
that the Participant provides written notice to the Company of his or her
election to defer all or a portion of the shares of Restricted Stock prior to
the end of the preceding year in which the award of Restricted Stock is granted
or, if later, within 30 days after the day on which he or she becomes a director
of the Company. In the event a the Participant elects to defer receipt of the
Restricted Stock, the Participant will not have the right to vote the shares
until the shares are distributed, but will have a right to receive




--------------------------------------------------------------------------------




dividend equivalents, if dividends are declared and paid, payable in accordance
with the provisions of the Company's Non-Employee Director Deferred Compensation
Plan.


5.    Death or Disability. In the event of the death or Disability of the
Participant while serving as a director of the Company, any shares of Restricted
Stock awarded hereunder that remain subject to forfeiture shall be free of
restrictions.


6.    Retirement. In the event of the Participant's Retirement prior to the
expiration of the Participant's current term of office as a director, any shares
of Restricted Stock awarded hereunder that remain subject to forfeiture shall be
free of restrictions pro rata based on the number of months of service completed
by the Participant (rounded up to the nearest whole month) prior to the
Retirement, and the remainder of such shares shall be immediately and
automatically forfeited to the Company.


7.    Other Termination. If service as a director of the Company ceases or the
Participant separates from the Company for any reason other than death,
Disability, Retirement or Cause, any shares of Restricted Stock awarded
hereunder that remain subject to forfeiture shall be free of restrictions pro
rata based on the number of months of service completed by the Participant
(rounded up to the nearest whole month) prior to such termination, and the
remainder of such shares shall be immediately and automatically forfeited to the
Company. If service as a director of the Company ceases or the Participant
separates from the Company for Cause, any shares of Restricted Stock awarded
hereunder that have not been delivered to the Participant shall be immediately
and automatically forfeited to the Company.


8.    Change in Control of the Company. In the event of a Change in Control of
the Company, any shares of Restricted Stock awarded hereunder that remain
subject to forfeiture shall be free of restrictions.


9.    Consideration for Restricted Stock. The shares of Restricted Stock are
being issued for no cash consideration.


10.    Legend on Certificate. The certificates representing the shares of
Restricted Stock awarded hereunder, if delivered to the Participant prior to the
lapse of the forfeiture restrictions, shall bear a legend substantially in the
following form:


The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of a
Boston Scientific Corporation Long-Term Incentive Plan and a Restricted Stock
Award Agreement entered into between the registered owner and Boston Scientific
Corporation. Copies of the Plan and Agreement are on file in the offices of
Boston Scientific Corporation at One Boston Scientific Place, Natick, MA
01760-1537.


In addition, certificates representing shares of Restricted Stock shall also
bear an Affiliate Legend.


11.    Delivery of Stock. The Company shall not be obligated to deliver any
shares of Restricted Stock awarded hereunder until (i) all federal and state
laws and regulations as the Company may deem applicable have been complied with,
and (ii) all other legal matters in connection with the issuance and delivery of
such shares have been approved by the Company's legal department, and, if
applicable, in accordance with the Non-Employee Director Deferred Compensation
Program.


12.    Tax Withholding. The Participant shall be responsible for the payment of
any federal, state or local taxes of any kind required by law to be paid with
respect to the shares of Restricted Stock awarded hereunder, including, without
limitation, the payment of any applicable withholding, SECA and similar taxes or
obligations. If the Participant elects pursuant to Internal Revenue Code Section
83(b) to recognize taxable income in connection with the grant of this Award,
the Participant must notify the Internal Revenue Service




--------------------------------------------------------------------------------




(with a copy to the Company) of such election in writing within thirty (30) days
of the date hereof and must pay in cash to the Company the amount of withholding
and other tax obligations associated with the election or make other
arrangements satisfactory to the Company for the payment thereof.


13.    Investment Intent. The Participant acknowledges that the acquisition of
the Restricted Stock is for investment purposes without a view to distribution
thereof.


14.    Limits on Transferability. Until the restrictions imposed upon the
Restricted Stock by this Agreement lapse in accordance with the terms of this
Agreement or by action of the Committee, the shares of Restricted Stock awarded
and accepted hereby are not transferable and shall not be sold, transferred,
assigned, pledged, gifted, hypothecated or otherwise disposed of or encumbered
by the Participant. Transfers of shares of Common Stock by the Participant are
subject to the Company's Stock Trading Policy.


15.    Award Subject to the Plan. The award made pursuant to this Agreement is
made subject to the Plan. The terms and provisions of the Plan as it may be
amended from time to time are hereby incorporated herein by reference. In the
event of a conflict between any term or provision contained in this Agreement
and a term or provision of the Plan, the applicable terms and conditions of the
Plan will govern and prevail. However, no amendment of the Plan after the date
hereof may adversely alter or impair the award of the Restricted Stock pursuant
to this Agreement.


16.    No Rights to Continued Service. The grant of the award of Restricted
Stock hereunder shall not confer upon the Participant any right to continued
service as a director of the Company and this Agreement shall not be construed
in any way to limit the rights of the Company or its shareholders pursuant to
the organizational documents of the Company and applicable law.


17.    Legal Notices. Any legal notice necessary under this Agreement shall be
addressed to the Company in care of its General Counsel at the principal
executive offices of the Company and to the Participant at the address appearing
in the records of the Company for such Participant or to either party at such
other address as either party may designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.


18.    Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of The Commonwealth of Massachusetts
(without regard to the conflict of laws principles thereof) and applicable
federal laws.


19.    Headings. The headings contained in this Agreement are for convenience
only and shall not affect the meaning or interpretation of this Agreement.


20.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to the one and the same instrument.






--------------------------------------------------------------------------------




SIGNATURE PAGE


IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the
Participant have executed and delivered this Agreement as a sealed instrument as
of the date and year first above written.






PLAN: 2003 LONG-TERM INCENTIVE PLAN
Number of Shares: [ ]


BOSTON SCIENTIFIC CORPORATION
    


                        
Name:
Title:








PARTICIPANT




____________________________________
[Name]




